Burke, J.
Trial de novo. The facts were stipulated in the court below, and therefrom it appears that one David McDowall was in 1885 the owner of the southwest quarter, section 23, township 162, range 59, and during that year he and his wife duly executed a mortgage thereon in the sum of $400, which mortgage was thereafter fore*227closed, and sheriff’s deed issued to one John Herbert, trustee. Mc-Dowall moved from the premises and died intestate, in 1887. The taxes for the year 1892 were unpaid, and went to tax deed to the defendant Donovan. Thereafter the taxes were allowed to go to sale, and various tax deeds thereunder were issued to the defendants, Edward I. Donovan and Mary Donovan. Donovan took possession of the land in December, 1896; and there has ever since been in open, continuous, exclusive, and adverse possession thereof, and has made improvements thereon, and has paid directly and indirectly all taxes thereon, excepting that the use plaintiff, Champine, redeemed from the tax sales in the years 1907, 1908, 1909, and 1910. In the year 1902, Champine obtained a quitclaim deed from the plaintiffs, James, John, William, Jane, Ellen, and David McDowall, and other heirs at law of said David McDowall, deceased, which quitclaim deed shows on its face a consideration of $1. He also obtained a quitclaim deed from Herbert, as trustee, the holder of the sheriff’s deed aforesaid. Champine, being unable to maintain an action in his own name against the defendant Donovan, owing to the. champertous nature of his deeds, brings the action in the name of his grantors, for his use and benefit. The defendants, answering, set forth the tax deeds aforesaid, pleading the short-term statute of limitations and other defenses made in the case of Munroe v. Donovan, post, 228, 153 N. W. 461, just decided by this court. Among the deeds so offered is one for the taxes for the year 1894, which is similar to the tax deed which was held good in the last mentioned case; and a further discussion of the merits of the case will not be undertaken. Eollowing such decision, we hold this tax deed to be good, and vests title in the defendant, Mary Donovan, for the use and benefit of Edward I. Donovan, as per the stipulation between those defendants. The judgment of the trial court is affirmed.
Goss, J. did not participate, Hon. A. G. Burr, Judge of the Ninth Judicial District, sitting in his stead, by request.